Citation Nr: 9911366	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for conjunctivitis, 
claimed as secondary to mustard gas exposure. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease, claimed as secondary to 
mustard gas exposure, will be addressed in the remand, below.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
chronic conjunctivitis.


CONCLUSION OF LAW

The claim for service connection for conjunctivitis, claimed 
as secondary to mustard gas exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are not available.  
Service personnel records indicate that the veteran was 
ordered from Naples, Italy to Bari, Italy, on or about April 
20, 1944, for temporary duty in connection with military 
railway activities.

In his January 1993 claim for VA disability benefits, the 
veteran asserted that he had had conjunctivitis in both eyes 
in 1945 due to exposure to mustard gas.  He reported no post-
service medical treatment.  

With his January 1993 claim, the veteran submitted a copy of 
a December 1991 obituary of a Dr. Alexander.  According to 
the obituary, Dr. Alexander was sent to Bari, Italy, after a 
German bombing in 1943.  He found 600 Allied soldiers dying 
of an unknown ailment.  He diagnosed the cause as exposure to 
poisonous mustard gas, which had seeped from an Allied ship; 
however, officials feared disclosing that the Allies had the 
gas.  The U.S. Army did not recognize the doctor for his 
lifesaving role until 1988, after a historian uncovered the 
incident.

With his January 1993 claim, the veteran also enclosed a 
statement in which he reported that when he was in Bari, 
Italy, he was "driven back by gas fumes, and gasping for 
breath."

In March 1993, the veteran was afforded a VA visual 
examination.  His best-corrected visual acuity was 20/30 and 
20/25.  He had senile cataracts in both eyes, the right one 
being greater than the left one.  The ophthalmoscopic 
examination was grossly normal, and the intraocular pressure 
was normal.  Conjunctivitis was not diagnosed.

In an August 1995 statement that was accepted as a 
substantive appeal, the veteran asserted that he had two 
"implants" in his eyes.  The veteran also indicated that, 
although he was not in Bari, Italy when the ship containing 
mustard gas was bombed, the mustard gas was still present 
when he arrived in Bari, Italy.  He reported that the port 
was not being used at that time because of the mustard gas 
leakage.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis is sufficient to 
establish service connection for that disorder unless (1) the 
disorder is due to the veteran's own willful misconduct or 
(2) there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the conjunctivitis.  38 C.F.R. § 3.316 (1998).

Veterans who were present at the German air raid on the 
harbor of Bari, Italy in World War II are considered to have 
had a full-body exposure to mustard gas or Lewisite.  VA 
Manual, M21-1, Part III, Paragraph 5.18a.
 
For purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume that the lay testimony of exposure is true.  
Pearlman v. West, 11 Vet. App. 443, 447 (1998).  However, the 
appellant must still provide medical evidence establishing a 
diagnosis of the specified disorder to well ground a claim 
under 38 C.F.R. § 3.316.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).


Analysis

Even though the veteran's service medical records are 
unavailable, there is no competent evidence that the veteran 
had conjunctivitis in service.  The Board has reviewed the 
veteran's VA 21-526 in which he said that he had 
conjunctivitis in 1945.  However, his statement is not 
competent evidence of a medical diagnosis of chronic 
conjunctivitis in service.  See Espiritu, 2 Vet. App. at 494-
95.  In addition, even if he was exposed to mustard gas in 
service by being in Bari, Italy, in April 1944, there is 
still no competent evidence that he has chronic 
conjunctivitis.  He has neither submitted nor identified any 
medical evidence of a current disability.  See Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  In fact, on 
the March 1993 VA examination, conjunctivitis was not 
diagnosed.

In short, there is no competent evidence of record showing 
that the veteran now has chronic conjunctivitis.  See Caluza, 
7 Vet. App. at 506.  Without competent medical evidence of 
chronic conjunctivitis, his claim for service connection for 
conjunctivitis is not well grounded.  See also 38 C.F.R. 
§ 3.316.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.


ORDER

Service connection for conjunctivitis, claimed as secondary 
to mustard gas exposure, is denied.





REMAND

As previously noted, service personnel records indicate that 
the veteran was ordered from Naples, Italy to Bari, Italy, on 
or about April 20, 1944, for temporary duty in connection 
with military railway activities.  In a December 1991 
obituary of a Dr. Alexander, it was noted that Dr. Alexander 
was sent to Bari, Italy after a German bombing in 1943 and 
that he diagnosed exposure to mustard gas as the cause of the 
illness of many Allied soldiers.  

Furthermore, in January 1991, the veteran's chest x-rays were 
interpreted as showing chronic obstructive pulmonary disease 
and a March 1993 VA pulmonary function test revealed airway 
obstruction.  Nevertheless, a December 1993 VA examiner noted 
that on the prior pulmonary function tests the diffusing 
capacity was normal.  The examiner indicated that a normal 
diffusing capacity would not be expected with exposure to "a 
____________ military gas that would produce a bronchiolitis 
obliterans and abnormal diffusing capacity."

With regard to possible treatment in service, the veteran 
indicated in an August 1994 statement that he was never 
treated in service for chronic obstructive pulmonary disease.  
Yet, in his March 1994 notice of disagreement, the veteran 
intimated that he was sent to either "a T5 or the Capt. 
Doctor at the 713 ROB Clinic in Naples" after his claimed 
exposure to chemical gas in Bari, Italy.  The duty to assist 
under 38 U.S.C.A. § 5107(a) includes obtaining treatment 
records from facilities where the veteran indicated that he 
was treated during service.  Sheed v. Derwinski, 2 Vet. App. 
255, 259 (1992).

Full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of chronic obstructive pulmonary disease is 
sufficient to establish service connection for that disorder 
unless (1) the disorder is due to the veteran's own willful 
misconduct or (2) there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the chronic obstructive pulmonary 
disease.  38 C.F.R. § 3.316 (1998).

As previously noted, for purposes of submitting a well-
grounded claim relating to exposure to toxic gases under 
38 C.F.R. § 3.316, the Board must assume the lay testimony of 
exposure is true.  Pearlman, 11 Vet. App. at 447.  38 C.F.R. 
§ 3.316 does not require a medical nexus, but rather a nexus 
is presumed if the other conditions of the regulation are 
met.  Id. at 446.  Thus, the claim is well grounded when 
there is medical evidence of a specified disorder under 
38 C.F.R. § 3.316.  Id. at 447. 

Further development is needed to determine whether the 
veteran's chronic obstructive pulmonary disease is the result 
of possible exposure to mustard gas by being in Bari, Italy, 
several months after the destruction of a ship that was 
carrying mustard gas.  

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for pulmonary problems since 
service discharge, including the identity 
of the medical professional who first 
diagnosed chronic obstructive pulmonary 
disease.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain any medical records that are not 
already in the claims file.

2.  The veteran should be asked to 
identify any facility where he was 
treated during active service for any 
disorder related to exposure to mustard 
gas.  He should also be asked to provide 
the date on which he arrived in Bari, 
Italy and the date on which he departed, 
and to give his destination on leaving 
Bari.  

3.  The RO should again request the 
veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC) and should make an 
additional attempt to find his service 
medical records, including contacting any 
facilities identified by the veteran.  If 
additional information is needed from the 
veteran, the RO should contact him and 
request that he provide it.  It is 
suggested that NPRC be advised of the 
veteran's organization as Company A, 
727th Railway Operating Battalion, 703rd 
Railway Grand Division, in the event that 
that data was not previously provided to 
NPRC.  The RO must document all efforts 
to locate and retrieve the veteran's 
service medical and personnel records.

4.  The RO should then contact the Naval 
Historical Center and the National 
Archives and ask them to provide any 
information about the German air attack 
on the harbor in Bari, Italy in December 
1943 that resulted in mustard gas leakage 
from a merchant ship, including, if 
available, information on the duration of 
mustard gas in the environment after the 
incident.  Those agencies should be asked 
to advise regarding the location of such 
information if they do not have it. 

5.  Thereafter, the RO should then 
contact the Naval Environmental Health 
Center, the Environmental Epidemiology 
Service of the VHA, or other appropriate 
agency for any information regarding the 
level (if any) of mustard gas in the 
environment in Bari, Italy, four or more 
months after the mustard gas carrying 
ship was destroyed in a German air attack 
in December 1943 and for an opinion as to 
the likelihood that the veteran was 
exposed to mustard gas in the environment 
in view of the date(s) (apparently latter 
April 1944) he was in Bari.  The RO 
should ask that a complete rationale be 
given for any opinion expressed.  

6.  After the above development has been 
completed to the extent possible, the 
veteran should be scheduled for a VA 
examination by a specialist in 
respiratory disorders.  The veteran's 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  Accepting that the veteran 
was in Bari, Italy in April 1944 (or 
later if he so reports) and that there 
was a prior mustard gas leakage in Bari, 
Italy, due to the destruction of a 
mustard gas carrying ship in December 
1943, and with consideration of the 
opinion from the Naval Environmental 
Health Center or other agency as 
requested in the preceding paragraph, the 
examiner should render an opinion on the 
likelihood that the veteran's current 
chronic obstructive pulmonary disease is 
related to having been in Bari, Italy, as 
opposed to a post-service cause.  If 
necessary, the examiner may express any 
relationship between the veteran's 
chronic obstructive pulmonary disease and 
his having been in Bari, Italy, in terms 
of likelihood (i.e., more likely, less 
likely, or equally likely as not).  All 
findings should be reported in detail and 
a complete rationale should be given for 
any opinion expressed.

7.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  Due 
consideration should also be given to 38 
C.F.R. § 3.316 (1998) and Pearlman v. 
West, 11 Vet. App. 443 (1998).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case containing all applicable laws 
and regulations and given the opportunity 
to respond thereto.  No action is 
required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

